83197-COA: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-20743: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83197-COA


Short Caption:HUNG VS. BERHADCourt:Court of Appeals


Related Case(s):83197


Lower Court Case(s):Clark Co. - Eighth Judicial District - A795338Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantEstate of Tung-Tsung Hung and Pi-Ling Lee HungKevin R. Hansen
							(Law Offices of Kevin R. Hansen)
						Amy M. Wilson
							(Law Offices of Kevin R. Hansen)
						


AppellantWei-Hsiang HungKevin R. Hansen
							(Law Offices of Kevin R. Hansen)
						Amy M. Wilson
							(Law Offices of Kevin R. Hansen)
						


AppellantYa-Ling HungKevin R. Hansen
							(Law Offices of Kevin R. Hansen)
						Amy M. Wilson
							(Law Offices of Kevin R. Hansen)
						


RespondentGenting BerhadElliot T. Anderson
							(Greenberg Traurig, LLP/Las Vegas)
						Mark E. Ferrario
							(Greenberg Traurig, LLP/Las Vegas)
						Christopher R. Miltenberger
							(Greenberg Traurig, LLP/Las Vegas)
						


RespondentGenting Nevada Interactive Gaming, LLCElliot T. Anderson
							(Greenberg Traurig, LLP/Las Vegas)
						Mark E. Ferrario
							(Greenberg Traurig, LLP/Las Vegas)
						Christopher R. Miltenberger
							(Greenberg Traurig, LLP/Las Vegas)
						


RespondentGenting U.S. Interactive Gaming, Inc.Elliot T. Anderson
							(Greenberg Traurig, LLP/Las Vegas)
						Mark E. Ferrario
							(Greenberg Traurig, LLP/Las Vegas)
						Christopher R. Miltenberger
							(Greenberg Traurig, LLP/Las Vegas)
						


RespondentResorts World Las Vegas LLCElliot T. Anderson
							(Greenberg Traurig, LLP/Las Vegas)
						Mark E. Ferrario
							(Greenberg Traurig, LLP/Las Vegas)
						Christopher R. Miltenberger
							(Greenberg Traurig, LLP/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


03/22/2022Case Status UpdateTransferred from Supreme Court. (COA).


06/30/2022Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before the Court of Appeals. Author: Tao, J. Majority: Gibbons/Tao/Bulla. 138 Nev. Adv. Opn. No. 50. Court of Appeals-MG/JT/BB. (COA).22-20743




07/25/2022Case Status UpdateTransferred to Supreme Court.  (COA)


07/25/2022Case Status UpdateCase Closed.  (COA)



Combined Case View